                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

DEDRIC JAMAR DEAN,                        )
# 197 053,                                )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )      CASE NO. 1:16-CV-92-WKW
                                          )               [WO]
LT. MICHAEL BRYAN, SGT.                   )
CHRIS JUNEAU, CPL. JAMES                  )
ISLER, and MARLOUS                        )
WALKER,                                   )
                                          )
             Defendants.                  )

                                      ORDER

      On January 15, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 66.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that:

      (1)    The Recommendation (Doc. # 66) is ADOPTED;

      (2)    Defendants’ motion for summary judgment (Doc. # 65) is GRANTED;

      (3)    Plaintiff’s claims that challenge the constitutionality of Plaintiff’s

convictions and sentences imposed upon him by the Circuit Court for Dale County,

Alabama, on June 20, 2017, are DISMISSED without prejudice under 28 U.S.C.

§ 1915(e)(2)(B)(ii) because they are not properly before the court at this time;
      (4)   Plaintiff’s claim for failure to train and supervise against Defendant

Walker is DISMISSED with prejudice;

      (5)   Plaintiff’s claim for criminal prosecution of Defendants is DISMISSED

with prejudice; and

      (6)   Costs are TAXED against Plaintiff, for which let execution issue.

      Final judgment will be entered separately.

      DONE this 5th day of February, 2019.

                                             /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                        2
